Exhibit 10.1
AMENDMENT NO. 1
TO
REGISTRATION RIGHTS AGREEMENT
     THIS AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT (this “Amendment”) is
made as of November 9, 2009, by and between Standard Parking Corporation, a
Delaware corporation (the “Company”), and each of the Holders identified on the
signature pages hereto, and amends that certain Registration Rights Agreement,
dated as of June 2, 2004 (as amended, the “Registration Agreement”), by and
between the Company and Steamboat Industries LLC, as assignor of its interests
under the Registration Rights Agreement to the Holders. Each capitalized term
used but not otherwise defined herein shall have the meaning ascribed to such
term in the Registration Agreement.
          WHEREAS, the parties desire to amend certain provisions of the
Registration Agreement as specified herein.
          WHEREAS, pursuant to Section 2.9 of the Registration Agreement, the
Registration Agreement may be amended with the written consent of the Company
and Holders holding, in the aggregate, more than fifty percent (50%) of the
Registrable Securities.
          WHEREAS, the Holders identified on the signature pages hereto hold
more than fifty percent (50%) of the Registrable Securities.
          NOW, THEREFORE, in consideration of the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows.
          1. Amendment.
          (a) Section 1.5(a) of the Registration Agreement is hereby amended by
replacing (i) the words “ninety (90) days” with the words “two years” and
(ii) the language “90-day” with “two-year”.
          2. Cooperation. The Company agrees that it will use its reasonable
best efforts to make available the executive officers of the Company to
participate with the holders of Registrable Securities and any underwriters in
any “road shows” or other selling efforts that may be reasonably requested by
the holders in connection with the methods of distribution of the Registrable
Securities; provided that the holders of Registrable Securities shall reimburse
the Company for all out of pocket costs the Company incurs in connection with
any underwritten offering (pro rata to the Holders based upon the number of
securities included in such underwritten offering); and provided further that,
not including the “road show” in connection with the offering contemplated by
the preliminary prospectus dated on or around November 2, 2009 (which out of
pocket costs incurred by the Company in attending the road show are deemed
Selling Expenses), the Company will not be required to use its reasonable best
efforts to make the executive officers of the Company available for more than
two additional in person “road shows” and no such in person road show may be
scheduled at less than 6 month intervals The holders

 



--------------------------------------------------------------------------------



 



of Registrable Securities and the Company will work together to minimize the
disruption to the Company in connection with any underwritten offering, provided
that the the final determination for the timing of any such offering and road
show will be subject to the Company’s consent, not to be unreasonably withheld.
          3. Effectiveness and Ratification. All of the provisions of this
Amendment shall be effective as of the date hereof. Except as specifically
provided for in this Amendment, the terms of the Registration Agreement are
hereby ratified and confirmed and remain in full force and effect.
          4. Effect of Amendment. Whenever the Registration Agreement is
referred to in the Registration Agreement or in any other agreements, documents
and instruments, such reference shall be deemed to be to Registration Agreement
as amended by this Amendment.
          5. Descriptive Headings. The descriptive headings of this Amendment
are inserted for convenience only and do not constitute a part of this
Amendment.
          6. Counterparts. This Amendment may be executed in one or more
counterparts (including by means of telecopied signature pages) each of which
shall be an original and all of which taken together shall constitute one and
the same agreement.
          7. Governing Law. All questions concerning the construction, validity
and interpretation of this Amendment shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of New York.
*  *  *  *  *

2



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment
No. 1 to Registration Agreement as of the date first written above.

                  STANDARD PARKING CORPORATION    
 
           
 
  By:
Name:   /s/ Thomas L. Hagerman
 
Thomas L. Hagerman    
 
  Its:   Executive Vice President and Chief Operating Officer    
 
                GSO SPECIAL SITUATIONS FUND LP    
 
           
 
  By:   GSO Capital Partners LP    
 
  Its:   Investment Advisor    
 
           
 
  By:   /s/ George S. Fan    
 
           
 
  Name:   George S. Fan    
 
  Title:   Chief Legal Officer    
 
                GSO Capital Opportunities Fund LP    
 
           
 
  By:   GSO Capital Partners LP    
 
  Its:   Investment Advisor    
 
           
 
  By:   /s/ George S. Fan    
 
           
 
  Name:   George S. Fan    
 
  Title:   Chief Legal Officer    
 
                GSO SPECIAL SITUATIONS OVERSEAS MASTER FUND, LTD.    
 
           
 
  By:   GSO Capital Partners LP    
 
  Its:   Investment Advisor    
 
           
 
  By:   /s/ George S. Fan    
 
           
 
  Name:   George S. Fan    
 
  Title:   Chief Legal Officer    

Signature Page to Amendment No1 to Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



                  GSO SPECIAL SITUATIONS OVERSEAS BENEFIT PLAN FUND, LTD.    
 
           
 
  By:   GSO Capital Partners LP    
 
  Its:   Investment Advisor    
 
           
 
  By:   /s/ George S. Fan    
 
           
 
  Name:   George S. Fan    
 
  Title:   Chief Legal Officer    
 
                CML VII, LLC    
 
                By: Contrarian Funds, L.L.C., its sole member    
 
                By Contrarian Capital Management, L.L.C., its manager    
 
           
 
  By:   /s/ Janice M. Stanton    
 
           
 
  Name:   Janice M. Stanton    
 
  Title:   Member    

Signature Page to Amendment No1 to Registration Rights Agreement

 